Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2020.12.03
                                                                            11:07:55 -06'00'



                      People v. White, 2020 IL App (5th) 170345



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption               DOUGLAS WHITE, Defendant-Appellant.



District & No.        Fifth District
                      No. 5-17-0345



Rule 23 order filed   April 15, 2020
Motion to
publish allowed       April 30, 2020
Opinion filed         April 30, 2020



Decision Under        Appeal from the Circuit Court of Madison County, No. 88-CF-776;
Review                the Hon. Neil T. Schroeder, Judge, presiding.



Judgment              Affirmed.


Counsel on            James E. Chadd, John M. McCarthy, and Susan M. Wilham, of State
Appeal                Appellate Defender’s Office, of Springfield, for appellant.

                      Thomas D. Gibbons, State’s Attorney, of Edwardsville (Patrick
                      Delfino, Patrick D. Daly, and Sharon Shanahan, of State’s Attorneys
                      Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     PRESIDING JUSTICE WELCH delivered the judgment of the court,
                               with opinion.
                               Justices Cates and Wharton concurred in the judgment and opinion.


                                                OPINION

¶1        This case is before this court for the fifth time. The defendant, Douglas White, appeals
       from the Madison County circuit court’s denial of his motion for leave to file a successive
       postconviction petition. For the following reasons, we affirm.

¶2                                            I. BACKGROUND
¶3                                    A. Conviction and Direct Appeal
¶4         In 1988, the defendant was charged with two counts of first degree murder (Ill. Rev. Stat.
       1987, ch. 38, ¶ 9-1(a)(1)) and one count of concealment of a homicidal death (id. ¶ 9-3.1(a)).
       He was accused of killing his grandmother, Adella Vallerius, and her friend, Carroll Pieper,
       and of concealing Pieper’s death. In March 1989, the cause proceeded to trial by jury.
¶5         In this appeal, little needs to be said about the evidence adduced at trial. The jury found the
       defendant guilty on all three counts. The trial court later sentenced the defendant to natural life
       imprisonment for each of the two first degree murder 1 convictions and five years of
       imprisonment for the concealment of a homicidal death. This court affirmed the judgment of
       conviction in People v. White, 209 Ill. App. 3d 844 (1991) (White I). The opinion in that appeal
       includes a detailed summary of the evidence presented during the defendant’s trial.

¶6                 B. The Defendant’s First Collateral Attack on the Judgment of Conviction
¶7         In July 2001, the defendant filed with the circuit clerk a pro se petition for relief under the
       Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2000)). It was the
       defendant’s first postconviction petition. In September 2001, the circuit court summarily
       dismissed the petition as frivolous and patently without merit. This court affirmed the
       judgment in People v. White, No. 5-01-0804 (2002) (unpublished order under Illinois Supreme
       Court Rule 23).

¶8                 C. The Defendant’s Second Collateral Attack on the Judgment of Conviction
¶9         In March 2002, nine months before this court affirmed the dismissal of the defendant’s first
       postconviction petition, the defendant initiated a second collateral attack on the judgment of
       conviction. He filed a pro se pleading that combined a successive petition for postconviction
       relief with a petition for relief from judgment under section 2-1401 of the Code of Civil
       Procedure (735 ILCS 5/2-1401 (West 2002)). The defendant filed several subsequent amended
       combined petitions for postconviction relief and for relief from judgment, both pro se and


            The defendant was sentenced to two mandatory natural life terms of imprisonment under section
             1

       5-8-1(a)(1)(c) of the Criminal Code of 1961 (Ill. Rev. Stat. 1989, ch. 38, ¶ 1005-8-1(a)(1)(c) (now
       codified, as amended, as section 5-8-1(a)(1)(c)(ii) of the Unified Code of Corrections (730 ILCS
       5/5-8-1(a)(1)(c)(ii) (West 2016) (hereinafter the multiple-victims murder statute))).

                                                    -2-
       through counsel. In April 2002, the circuit court entered a written order continuing the case,
       pending resolution of the appeal in No. 5-01-0804 (i.e., the appeal from the summary dismissal
       of the defendant’s first postconviction petition). Despite the order continuing the case, the
       State in May 2002 filed a motion to dismiss the postconviction aspect of the defendant’s
       combined petition.
¶ 10       In December 2005, the defendant filed a pro se motion for leave to file a pro se
       supplemental combined petition for postconviction relief and for relief from judgment, which
       the circuit court granted even though the defendant was represented by a special public
       defender at that time. The defendant’s supplemental combined petition presented eight claims.
       The specific allegations contained therein are not relevant for purposes of this appeal, and thus,
       we need not recite them here. In March 2007, the State filed an amended motion to dismiss the
       defendant’s combined petition for postconviction relief and for relief from judgment, which
       the circuit court granted. The defendant appealed to this court, and the judgment was reversed
       and remanded. People v. White, No. 5-07-0359 (2010) (unpublished order under Illinois
       Supreme Court Rule 23).
¶ 11       Upon remand to the circuit court, the defendant filed a pro se motion for leave to file a
       sixth pro se amended combined petition for postconviction relief and for relief from judgment
       under section 2-1401 (735 ILCS 5/2-1401 (West 2016)). The sixth amended combined petition
       raised 13 claims. The specific allegations presented in that petition were detailed by this court
       in People v. White, 2016 IL App (5th) 140002-U, ¶¶ 21-25 (White IV), and thus, we need not
       repeat them here. The State subsequently filed a motion to dismiss the defendant’s sixth
       amended combined petition, asserting that leave to file a successive postconviction petition
       had not been granted, that the petition did not demonstrate that the judgment of conviction was
       void, and that the petition was untimely under section 2-1401 (735 ILCS 5/2-1401 (West
       2016)). The court granted the motion to dismiss, finding that the defendant’s sixth amended
       combined petition was untimely filed. This court affirmed the dismissal in White IV, 2016 IL
       App (5th) 140002-U.

¶ 12                D. The Defendant’s Third Collateral Attack on the Judgment of Conviction
¶ 13       In August 2017, the defendant filed a pro se motion for leave to file a successive
       postconviction petition. He asserted that his mandatory natural life sentences violated the
       eighth amendment of the United States Constitution (U.S. Const., amend. VIII) and the
       proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) as
       applied to him because he was “a 20 year old minor” when the murders occurred and the trial
       court was not allowed to consider his youth and rehabilitative potential. In alleging that he had
       cause for failing to bring the successive petition’s claims in the previous petition, the defendant
       relied on two cases, People v. Harris, 2016 IL App (1st) 141744 (Harris I), and People v.
       House, 2015 IL App (1st) 110580, which he asserted had only recently extended scientific
       evidence on the adolescent brain development to 18- to 21-year-olds. He also alleged that
       prejudice resulted from failing to bring these claims earlier in that he had significant
       rehabilitative potential and had taken college courses in prison, worked full time, and donated
       his time to a prison mural project.
¶ 14       The defendant noted that his earlier petition showed nine “nonapplications” of mandatory
       natural life imprisonment for multiple murders, and he asserted that he had recently learned of


                                                    -3-
       an additional “nonapplication.” He also attached affidavits from individuals who had allegedly
       heard his brother brag about receiving a sentence reduction as part of his plea agreement.
¶ 15       On August 27, 2017, the circuit court denied the motion for leave, finding that the
       defendant “has failed to make a sufficient showing of either cause or prejudice.” The defendant
       appeals.

¶ 16                                           II. ANALYSIS
¶ 17       The Act provides a method for criminal defendants to assert that “in the proceedings which
       resulted in his or her conviction there was a substantial denial of his or her rights under the
       Constitution of the United States or of the State of Illinois or both.” 725 ILCS 5/122-1(a)(1)
       (West 2016). “A proceeding under the Act is a collateral attack on the judgment of conviction.”
       People v. Wrice, 2012 IL 111860, ¶ 47. Although our supreme court has made clear that the
       Act contemplates only one postconviction proceeding, the court has provided in its case law
       two bases upon which the bar against successive proceedings will be relaxed: (1) a showing of
       cause and prejudice or (2) a claim of actual innocence. People v. Edwards, 2012 IL 111711,
       ¶¶ 22-23. Here, the defendant alleges only cause and prejudice, which we discuss below.
¶ 18       When a defendant seeks to file a successive postconviction petition, he must first obtain
       leave of court. 725 ILCS 5/122-1(f) (West 2016). Leave of court may be granted only if
       defendant demonstrates “cause” for his failure to bring the claim in his initial postconviction
       proceeding and “prejudice” resulting therefrom. See id. (codifying the cause-and-prejudice test
       articulated in People v. Pitsonbarger, 205 Ill. 2d 444, 458-60 (2002)); Wrice, 2012 IL 111860,
       ¶ 48. A defendant shows cause by identifying an objective factor that impeded his ability to
       raise a specific claim in his initial postconviction petition. 725 ILCS 5/122-1(f) (West 2016);
       Wrice, 2012 IL 111860, ¶ 48. A defendant shows prejudice by demonstrating that the claim not
       raised in his initial postconviction petition so infected his trial that the resulting conviction or
       sentence violated due process. Wrice, 2012 IL 111860, ¶ 48. It is defendant’s burden to
       establish a prima facie showing of cause and prejudice in order to be granted leave before
       further proceedings on his claims can follow (People v. Bailey, 2017 IL 121450, ¶ 24; People
       v. Smith, 2014 IL 115946, ¶ 30), and both elements must be satisfied for defendant to prevail
       (People v. Guerrero, 2012 IL 112020, ¶ 15). For the reasons that follow, the defendant cannot
       establish prejudice, since his claims are not legally cognizable.
¶ 19       We reject the defendant’s contention for several reasons. First, the mere fact that the
       defendant was age 20 when he brutally murdered his grandmother and her friend and
       attempted to conceal his involvement in the crimes is not reason enough to consider him
       “youthful” such that a mandatory life sentence would be so disproportionate as to be cruel and
       unusual under the eighth amendment. To determine the demarcation between an adult and
       juvenile following Miller v. Alabama, 567 U.S. 460 (2012), and its progeny, we turn to our
       legislature. See People v. Buffer, 2019 IL 122327, ¶ 34 (the clearest and most reliable objective
       evidence of a jurisdiction’s contemporary values is legislation enacted by its legislature). As
       our supreme court noted in Buffer, since the Miller line of cases was issued, our legislature
       passed a new sentencing statute in 2016 for defendants under age 18 when they committed
       their offenses. See Buffer, 2019 IL 122327, ¶ 36; 730 ILCS 5/5-4.5-105 (West 2018). The
       statute requires the sentencing court to consider, in mitigation, factors relating to a defendant’s
       youth to determine the appropriate sentence and enfolds the Miller factors on youth. Buffer,
       2019 IL 122327, ¶ 36; 730 ILCS 5/5-4.5-105 (West 2018). Notably, the statute does not apply

                                                    -4-
       to individuals age 18 and older; rather, those individuals are considered adults under the
       statute. See 730 ILCS 5/5-4.5-105 (West 2018). Thus, according to current sentencing laws,
       the defendant at age 20 was an adult when he committed his crimes.
¶ 20       Second, it follows that the Miller protections under the eighth amendment are simply not
       implicated in cases of adult offenders. People v. Harris, 2018 IL 121932, ¶ 61 (Harris II)
       (rejecting defendant’s facial challenge under the eighth amendment); People v. Herring, 2018
       IL App (1st) 152067, ¶ 103 (noting that defendant was an adult for sentencing purposes and
       rejecting “any challenge” on eighth amendment grounds); People v. Pittman, 2018 IL App
       (1st) 152030, ¶ 31 (rejecting defendant’s as-applied challenge under the eighth amendment);
       see also People v. LaPointe, 2018 IL App (2d) 160903, ¶ 44 (finding Miller unmistakably drew
       a bright line at age 18). Therefore, the defendant cannot benefit from the specific
       considerations that attend youth at sentencing. Moreover, with respect to his “as-applied”
       constitutional challenge under the eighth amendment, the allegations presented in the
       defendant’s postconviction petition and appellate brief fail to demonstrate that the particular
       facts and circumstances of his case made him more akin to a juvenile subject to Miller
       protections, and less like an adult, or that his mandatory life sentence for a double murder of
       two individuals is cruel and unusual. See People v. Thompson, 2015 IL 118151, ¶ 37 (an
       as-applied constitutional challenge is by definition dependent on the particular facts and
       circumstances of an individual defendant).
¶ 21       Third, by now it is well established that even in light of Miller, “the mandatory sentence of
       life without parole for defendants who commit multiple murders, as provided in section
       5-8-1(a)(1)(c), can be validly applied to adults,” making the statute facially valid. People v.
       Davis, 2014 IL 115595, ¶¶ 30, 43. For all these reasons, the defendant’s eighth amendment
       challenge fails.
¶ 22       The defendant next contends that his mandatory life sentence violates the proportionate
       penalties clause of the Illinois Constitution, which requires that all penalties be determined
       based on the “seriousness of the offense and with the objective of restoring the offender to
       useful citizenship.” Ill. Const. 1970, art. I, § 11. He argues that his sentence is so
       disproportionate to the crime that it shocks the moral sense of the community in light of his
       youthfulness at age 20, his culpability and “the ill-considered circumstances of his offense,”
       and his “demonstrated rehabilitative potential.” See People v. Miller, 202 Ill. 2d 328, 338
       (2002) (hereinafter Leon Miller) (a statute may violate the proportionate penalties clause if the
       criminal punishment is degrading, cruel, or so wholly disproportionate to the offense that it
       shocks the moral sense of the community).
¶ 23       As with his eighth amendment challenge, the defendant argues that recent social science
       research demonstrates that the trial court should have been permitted to consider his age and its
       attendant characteristics prior to imposing the mandatory life sentence. The defendant relies on
       Harris I, 2016 IL App (1st) 141744, and House, 2015 IL App (1st) 110580, in arguing that his
       petition must advance. However, since the filing of the defendant’s present petition for leave to
       file a successive postconviction petition, the supreme court issued its opinion in Harris II,
       2018 IL 121932, ¶¶ 35-48, which overturned both of the cases relied on by the defendant.
       Harris II was a direct appeal case wherein the supreme court held that the record was
       insufficiently developed to address defendant’s contention that Miller applied in the context of
       his proportionate penalties claim. Defendant argued that his 76-year sentence shocked the
       moral sense of the community, given the facts of his case, his youth, and other mitigating

                                                   -5-
       circumstances. The supreme court declined to consider the matter, noting that there was no
       evidentiary hearing or factual development to support it in the trial court. However, Harris II
       noted that defendant was not foreclosed from raising the claim and that it “could ***
       potentially be raised” in a postconviction petition. Id. ¶ 48.
¶ 24       Here, the defendant argues that we need not address his claim on the merits but, instead,
       should allow him the opportunity to develop his claim, with the assistance of appointed
       counsel, as to whether Miller can apply to a 20-year-old for proportionate penalties purposes.
       Harris II, however, made no mention of exactly what is necessary to overcome the high bar for
       leave to file a successive postconviction petition, and we find that a flat allegation as to
       evolving science on juvenile maturity and brain development is simply insufficient. See
       People v. Tidwell, 236 Ill. 2d 150, 161 (2010) (a defendant seeking leave to institute a
       successive postconviction “must submit enough in the way of documentation to allow a circuit
       court to” determine whether leave should be granted). Other than generally asserting studies
       that show that sometimes youthfulness can extend into a person’s twenties, the defendant does
       not now allege how he was particularly affected by any immaturity, and it is undisputed that he
       did not suffer from any cognitive or developmental impairments. Further, the allegations
       relating to his family history do not rise to the level of special circumstances that would
       provide a compelling reason to advance his successive postconviction petition. See Smith,
       2014 IL 115946, ¶ 35.
¶ 25       In addition, contrary to the defendant’s contention otherwise, his degree of culpability and
       adult age do not justify advancing his petition. The defendant relies on the seminal case, Leon
       Miller, wherein our supreme court held defendant’s mandatory sentence for murder was
       constitutionally disproportionate as applied. There, defendant, who had been charged with two
       counts of murder via accountability and transferred to adult criminal court, was 15 years old
       when his friends committed a double murder. He had “one minute to contemplate his decision
       to participate in the incident,” where he “stood as a lookout during the shooting, but never
       handled a gun.” Leon Miller, 202 Ill. 2d at 341. Defendant was ultimately sentenced to a
       mandatory life term under the multiple-victims murder statute. The supreme court found that
       the convergence of the transfer, accountability, and multiple-victims murder statute, combined
       with the fact that the juvenile defendant was “the least culpable offender imaginable,” rendered
       his sentence unconstitutional. Id. The court declared that a mandatory life sentence in that
       instance “grossly distorts the factual realities of the case and does not accurately represent
       defendant’s personal culpability such that it shocks the moral sense of the community.” Id. The
       court further noted that its decision was consistent with the longstanding distinction between
       juvenile and adult offenders, while observing that the multiple-victims murder statute had been
       upheld with respect to both juvenile principals and adult accomplices. Id.
¶ 26       The defendant now likens his case to Leon Miller. His case, however, is distinguishable in
       many important respects. As discussed, the defendant was an adult. In the past, Illinois courts
       have held that Leon Miller is inapplicable to young adults. The appellate court in People v.
       Winters rejected defendant’s as-applied proportionate penalties challenge as to the murder he
       committed at age 18. See People v. Winters, 349 Ill. App. 3d 747, 750-51 (2004). Winters
       further noted that the multiple-victims murder statute had withstood constitutional challenges
       by adult defendants, even where they were convicted under an accountability theory. Id. The
       Winters court found that, under the statute, “an adult defendant’s degree of participation is
       irrelevant whether that defendant is the actual perpetrator or an accomplice.” Id. at 751.


                                                  -6-
¶ 27        One of the cases relied on by the defendant—House, 2019 IL App (1st) 110580-B, ¶¶ 46,
       64—held, in contrast to Winters, that defendant’s conviction for murder by accountability and
       mandatory sentence under the multiple-victims murder statute violated the proportionate
       penalties clause, where defendant was age 19 during the offense, minimally culpable since he
       acted as a lookout, and had no prior violent criminal history. House noted that it was
       appropriate to consider the degree of participation even for adult offenders, while observing
       that the codefendant there, who was age 17 with a similar level of culpability, had already been
       released from prison. Id. House also cited the continuing brain development in adolescents as a
       basis for its holding and found that under United States Supreme Court jurisprudence there was
       no bright line rule for determining when a juvenile becomes an adult, noting the designation of
       age 18 for adulthood “appears to be somewhat arbitrary.” Id. ¶¶ 54-55. But see Harris II, 2018
       IL 121932, ¶ 60 (noting that new research findings do not necessarily alter the traditional line
       at age 18 between adults and juveniles); LaPointe, 2018 IL App (2d) 160903, ¶ 44 (finding, on
       the contrary, that United States Supreme Court jurisprudence explicitly drew a bright line
       between juveniles and adults at age 18).
¶ 28        Nevertheless, as we have previously stated, our supreme court’s holding in Harris II
       overturned the House decision. Even if we were to follow the House court’s reasoning, the
       defendant’s as-applied proportionate penalties claim in this case still must fail. Unlike in
       House, he was not a teenager on the cusp between a juvenile and adult who was minimally
       culpable. Additionally, the defendant in this case was far from the “least culpable offender
       imaginable.” Rather, he developed an intricate plan for the murders, executed those plans, and
       elicited the aid of his younger brother in doing so. In Leon Miller, defendant acted only as a
       momentary lookout and did not enter the building where the actual murder occurred. Here, by
       contrast, the defendant significantly participated in the murders and in the concealment of a
       homicidal death. He began planning the murders several weeks in advance; he and his younger
       brother decided they would kill their grandmother and her friend, dispose of the friend’s body,
       and frame the friend for their grandmother’s murder. After the defendant beat his grandmother
       to death with a hammer, he helped his brother beat the friend to death with the same hammer.
       The men then tried to develop an alibi by going to visit their mother in the hospital. The
       defendant staged a purported discovery of his grandmother’s body by inviting a friend to
       dinner at the grandmother’s house. Thereafter, the defendant and his brother dumped their
       grandmother’s friend’s body in a shale pit and tried to make it look like the friend killed their
       grandmother. The defendant has not shown any remorse for his involvement in the crimes.
       Thus, the evidence established that the defendant was the principal offender and was far from
       minimally culpable. See White I, 209 Ill. App. 3d at 868 (finding that the evidence presented at
       trial was sufficient to support his convictions). In short, the defendant did not lack the
       necessary degree of culpability for a mandatory life sentence, as he now argues.
¶ 29        Having reviewed the defendant’s case in light of his present contentions, we cannot say
       that the application of the multiple-victims murder statute rendered his mandatory life term
       unconstitutional as applied under the proportionate penalties clause. Given the violent and
       serious nature of these murders; the defendant’s culpability in planning, committing, and
       attempting to avoid accountability of the crimes; and his status as an adult principal offender, a
       mandatory sentence of natural-life imprisonment does not shock the moral sense of the
       community and does not violate the proportionate penalties clause of the Illinois Constitution.
       See Pittman, 2018 IL App (1st) 152030, ¶ 40 (similarly finding).


                                                   -7-
¶ 30       Furthermore, even though the court did not take the defendant’s age into account during
       sentencing, several appellate cases have determined that a trial court’s failure to consider a
       defendant’s youth amounts to nothing more than a garden variety claim that the court abused
       its sentencing discretion. See People v. Hoover, 2019 IL App (2d) 170070, ¶ 38 (citing
       LaPointe, 2018 IL App (2d) 160903, ¶ 61). For the purposes of postconviction proceedings,
       any such allegation does not amount to a “genuine claim of a constitutional deprivation.”
       (Emphasis omitted.) Id. And it is not the same as contending that his life sentence was so
       disproportionate as to violate the constitutional prohibition. Id.
¶ 31       Although the mandatory sentencing law for juveniles and young adults continues to
       evolve, we do not believe this case presents one of those rare instances where the defendant
       should be allowed to proceed in his successive postconviction petition. See Bailey, 2017 IL
       121450, ¶ 39 (“successive postconviction petitions are highly disfavored”). Simply put, the
       defendant cannot establish the necessary prejudice because his claims are legally meritless, his
       factual assertions are unsupported, and his successive petition is insufficient to justify further
       proceedings under the Act.

¶ 32                                       III. CONCLUSION
¶ 33       We affirm the denial of the defendant’s motion for leave to file a successive postconviction
       petition.

¶ 34      Affirmed.




                                                   -8-